Citation Nr: 1211901	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-31 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to Chapter 30 educational benefits.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel












INTRODUCTION

The Veteran served on active duty from August 1986 to July 1990.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision issued by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his VA Form 9 received in August 2010, the Veteran requested that he be afforded a Travel Board hearing at the RO.  Such hearing was scheduled in September 2011 and the Veteran failed to appear.  In October 2011, the Veteran filed a motion indicating that he had been ill at the time of the scheduled hearing and requesting that a hearing be rescheduled.  As good cause was demonstrated for the Veteran's failure to appear at the previous hearing, the motion was granted.  Pursuant to 38 C.F.R. § 3.103(c), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Therefore, the Veteran must be provided an opportunity to present testimony at a Board hearing before the Board may proceed with appellate review. 

Accordingly, the case is REMANDED for the following action: 

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims file.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


